Citation Nr: 1008017	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-32 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for left foot and ankle peripheral sensory neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, M.D.L., and M.C.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1944 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.  

In May 2008, the Veteran and two witnesses testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in April 2009 and 
was remanded for further development.  It has now returned to 
the Board for further appellate consideration. 

A motion to advance this case on the Board's docket was 
received by the Board on January 15, 2010.  This motion was 
granted by the Board on February 24, 2010 due to the 
Veteran's advanced age.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2009). 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its April 2009 remand, the Board directed VA to afford the 
Veteran a VA examination with an appropriate specialist to 
determine the current nature, extent, and severity of his 
service-connected left foot and ankle peripheral neuropathy.  
A VA record associated with the claims file indicates that 
the Veteran was orally contacted in October 2009 regarding 
scheduling an appointment, and that he responded that he 
would have his spouse call the clinic to schedule an 
appointment.  The record further reflects that, as of 
November 3, 2009, no response was made to the above VA 
request to schedule an appointment; however, the record also 
reflects that VA never scheduled an appointment on its own 
initiative.  In a post remand brief, dated in January 2010, 
the Veteran's accredited representative requested that VA 
schedule the Veteran for an appointment.  The Board finds 
that the Veteran should be provided with a scheduled 
appointment. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination by the appropriate specialist 
(preferably a neurologist) to determine 
the current nature, extent and severity of 
his service-connected left foot and ankle 
peripheral neuropathy.  All necessary 
tests, including EMG studies if deemed 
necessary, should be performed.

The examiner should specifically comment 
on whether the Veteran has any left foot 
and ankle sensory and/or motor impairment.  
If it is found that the Veteran has left 
foot and/or ankle sensory and/or motor 
impairment, then the examiner should 
indicate whether such impairment is 
manifested by complete or incomplete 
paralysis.  If it found that the paralysis 
is incomplete, the examiner should then 
indicate whether the degree of impairment 
is mild, moderate, moderately severe, or 
severe, with marked muscle atrophy.

The clinician is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  The clinician should review 
the claims folder and this fact should be 
noted in the accompanying medical report.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2009).  

2.  Readjudicate the issue on appeal, 
considering all evidence received since 
issuance of the supplemental statement of 
the case in November 2009.  If the benefit 
sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  The case should be returned 
to the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




